UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THOMAS BRYANT,

Plaintiff,
No. 18-CV-10198 (KMK)
Yu
MICHAEL CAPRA, et al., ORDER

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

On January 31, 2020, the Court granted Defendants’ Motion To Dismiss the Second
Amended Complaint (“SAC”). (Dkt. No. 49.) The Court dismissed some of Plaintiff's claims
with prejudice and some without prejudice and gave Plaintiff 30 days to file a third amended
complaint addressing the deficiencies identified in the Opinion & Order as to the claims that
were dismissed without prejudice. (Ud) However, that Opinion & Order was inadvertently not

mailed to Plaintiff. Therefore, the Court provides Plaintiff with 30 days from the date of this

Order to file a third amended complaint.

Accordingly, it is hereby:

ORDERED that the Clerk of Court mail a copy of the Court’s January 31, 2020 Opinion
& Order, (Dkt. No. 49), to Plaintiff

ORDERED that Plaintiff file a third amended complaint addressing the deficiencies
noted in the Court’s January 31, 2020 Opinion & Order by April 3, 2020 if he wishes to continue
litigating this case. Failure to timely amend may result in the dismissal of Plaintiff's remaining

claims with prejudice. See Armstrong v. Guccione, 470 F.3d 89, 103 n.1 (2d Cir. 2006) (noting

 

 
that “a federal district court has the inherent power to dismiss a case sua sponte for failure to
prosecute” (citing Link v. Wabash R.R. Co., 379 USS. 626 630-32 (1962)).
The Cletk of Court is directed to mail a copy of this Order to Plaintiff.
SO ORDERED.
DATED: — March 3, 2020 if wh rn
White Plains, New York

KENNETH M, KARAS
UNITED STATES DISTRICT JUDGE

 

 
